Citation Nr: 0509579	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to an effective date earlier than February 
19, 2003, for the grant of service connection or tinnitus.

3.  Entitlement to an inceases rating for tinnitus, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1967 to October 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, confirmed and continued its 
denial of entitlement to service connection for hearing loss 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.

After reviewing the record, the Board notes that this appeal 
includes a claim of entitlement to an initial rating in 
excess for tinnitus and a claim of entitlement to an 
effective date earlier than February 19, 2003, for service 
connection for tinnitus.  Those claims requires further 
development and are the subject of a remand at the end of 
this decision. 


FINDING OF FACT

Hearing loss disability, as defined by VA regulations, was 
first clinically reported many years after service, and the 
preponderance of the competent evidence of record shows that 
it is not related thereto.


CONCLUSION OF LAW

The veteran's hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim of entitlement to service connection 
for hearing loss disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In so doing, the VA must notify 
him of the information and evidence necessary to substantiate 
a claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in March 
2003 and May 2004, the VA informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  The VA 
noted that in order to establish service connection for a 
particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The VA stated that it needed evidence showing that the 
veteran's hearing loss existed from military service to the 
present.  The VA further stated that any or all of the 
following evidence could help in making the decision:  1) the 
dates of medical treatment during service; 2) the facility 
where the veteran was treated in service; 3) the veteran's 
rank and organization at the time of the treatment; 
4) statements from people who knew the veteran in service and 
knew of his disability at that time; 5) records and 
statements from service medical personnel; 6) employment 
physical examinations; 7) evidence of medical treatment since 
service; 8) pharmacy prescription records; and/or 9) 
insurance examination reports.

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA informed the veteran that if he 
received treatment at a VA facility, he needed to tell the VA 
the name of the facility and the date(s) of the treatment.  

The VA also noted that it would make reasonable efforts help 
the veteran try to get other relevant evidence, such as 
private medical records, employment records, or records from 
State or local government agencies.  The VA then requested 
that the veteran inform it if there was an other evidence or 
information that he thought would support his claim.  The VA 
also requested that the veteran send it any evidence he had 
in his possession.  

The VA told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  The VA stated 
that it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the March 2003 and May 2004 letters, the 
veteran was provided with a Statement of the Case (SOC), 
issued in August 2003; Supplemental Statements of the Case 
(SSOC's), issued in February and November 2004; and a copy of 
the Board's May 2004 remand.  Those documents further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claims of entitlement to 
service connection for hearing loss disability.  Indeed, the 
SOC set forth the relevant text of 38 C.F.R. § 3.159.  The 
SOC and the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; the 
reports of examinations performed by the VA in April 2003 and 
August 2004; the report of a review of the veteran's claims 
file by the Chief of Audiology and Speech Pathology at the VA 
Medical Center (MC) in Omaha, Nebraska, dated in July 2003;  
and a January 2004 report from P. S., P.A..  

The veteran has been informed of his right to have a hearing 
in association with his appeal (see, e.g. VA Form 9, dated in 
November 2003); however, to date, he has declined to exercise 
that right (see VA Form 119, dated in January 2004)   

In its May 2004 remand, the Board requested that the veteran 
furnish clinical records from P. S. and from a Dr. C.  
However, the veteran did not furnish information which would 
enable the VA to obtain such records, nor did he authorize P. 
S. or Dr. C. to release such information.  Rather, in June 
2004, the veteran reported that he had no additional evidence 
to submit.  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  The VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  In connection with a search for documents, this duty 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  He has not identified any 
further outstanding evidence (that has not been sought by the 
VA), which could be used to support the issue of entitlement 
to service connection for hearing loss disability.  Indeed, 
in November 2004, the veteran reiterated that he had no 
further evidence to submit in support of his appeal.

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for hearing 
loss disability.  Therefore, the Board will proceed to the 
merits of the appeal.  



II.  The Facts and Analysis

A.  The Law

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  Indeed, a 
claimant may establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) 
(2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

B.  The Facts

During the his service entrance examination in July 1966, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, hearing loss.  He demonstrated the following 
pure tone thresholds in decibels at the indicated hertz 
levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)
0(10)
0(5)
LEFT
15(30)
0(10)
0(10)
0(10)
10(15)

(NOTE:  Prior to November 1, 1967, audiometric results were 
reported in American Standards Association (ASA) units.  
Those are the figures on the left of each column and are not 
in parentheses.  Effective November 1, 1967, those figures 
were converted to International Standard Organization (ISO) 
units which are in use today.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO 
standards and are represented by the figures in parentheses.)  

At 6000 hertz, the veteran demonstrated a pure tone threshold 
of 15 decibels in the right ear and 10 decibels in the left 
ear (ASA).  



On October 30, 1967, audiometric testing revealed the 
following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Variousl
y 
reported 
as 5(20) 
or 
15(30)
5(15)
5(15)
10(20)
25(30)
LEFT
5(20)
5(15)
0(10)
5(15)
10(15)

At 6000 hertz, the veteran demonstrated a pure tone threshold 
of 5 decibels in the right ear and 15 decibels in the left 
ear (ASA).  

During a January 1970 examination to determine his fitness 
for duty as an air crew member, the veteran demonstrated the 
following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
15
0
10
15

At 6000 hertz, the veteran demonstrated a pure tone threshold 
of 15 decibels in the right ear and 30 decibels in the left 
ear.  

During his service separation examination in September 1970, 
the veteran demonstrated the following pure tone thresholds 
at the indicated hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
10
5
5
5
15
At 6000 hertz, the veteran demonstrated a pure tone threshold 
of 30 decibels in the right ear and 15 decibels in the left 
ear (ISO).  

During a VA examination in April 2003, the veteran reported a 
thirty year history of impaired hearing.  He reported that he 
had had significant noise exposure in service while assigned 
to an aircraft carrier.  The examiner noted, however, that 
the veteran did not have ratable hearing loss disability at 
the time he entered service or at the time he was discharged 
from service.  It was noted that since service, he worked in 
retail management as a supervisor and did not have any 
recreational noise exposure.  The veteran also reported a 
familial history of hearing loss, noting that his 83 year old 
father wore hearing aids.  

Audiometric testing revealed the following pure tone 
thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
30
45
55
LEFT
35
40
30
50
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
Following the VA examination, which had included a review of 
the veteran's file, the examiner concluded that the veteran 
had a mild to moderately severe hearing loss, bilaterally.  

In July 2003, the Chief of Audiology and Speech Pathology at 
the VA Medical Center (MC) in Omaha, Nebraska, reviewed the 
veteran's claims file.  He noted the veteran's pure tone 
threshold of 30 decibels at 6000 hertz in the right ear 
during the January 1970 examination, as well as the veteran's 
pure tone threshold of 30 decibels at 6000 hertz in the left 
ear during the veteran's service separation examination.  The 
examiner stated, however, that in order for a bilateral 
hearing loss to be present, the deficit had to be present in 
both ears simultaneously.  He further stated that it was 
technically correct to say that the veteran's hearing loss at 
6000 hertz had progressed from the time of his entry in 
service to the time of his discharge.  He stated, however, 
that based on the available data, it was not possible to say 
in which ear.  Moreover, he noted that findings in service 
did not meet the VA criteria for service connection.  

In October 2003, the veteran was sent a copy of his VA claims 
file.  

In January 2004, P. S., a Physician's Assistant associated 
with a Dr. C. reviewed Dr. C's notes on the veteran.  P. S. 
stated that a review of the findings from the VA showed that 
the veteran apparently had a bilateral sensorineural hearing 
loss which had not been present at the time of the veteran's 
entry in service.  P. S. further noted that the veteran 
reported that the veteran had had no post-service 
environmental situations, such as noise exposure, which would 
cause his hearing loss disability.  P. S. concluded that he 
and Dr. C. felt that the veteran's hearing loss was due 
solely to acoustic trauma in the military.  Therefore, they 
supported the 25 percent disability rating which the veteran 
reported he was to receive at his discharge from service.

In August 2004, the veteran was reexamined by the VA.  His 
history was essentially the same as had been reported in 
April 2003.  Audiometric testing revealed the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
45
55
LEFT
35
40
45
55
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
Following the VA examination, which had included a review of 
the veteran's file, the examiner concluded that the veteran 
had a mild to moderately severe sensorineural hearing loss, 
bilaterally.  The examiner stated, however, that because no 
ratable hearing loss was present at the time of his 
separation from the service that his hearing loss was not due 
to such service.  



C.  Analysis

A review of the evidence discloses that at the time of his 
entry in service, the veteran's hearing was within normal 
limits under VA criteria.  He was an aircrew member, who, for 
a time was assigned to an aircraft carrier.  While such an 
assignment could involve significant noise exposure, the 
veteran's service medical records show that any such exposure 
did not result in hearing loss disability in service.  

In October 1967, the veteran's puretone thresholds were 
somewhat higher than at the time of his entry in service, 
particularly in the right ear at 4000 hertz; however, during 
an audiologic examination in January 1970 those threshold 
levels were somewhat lower.  In fact, by the time of his 
service separation examination, all but one of his pure tone 
thresholds from 500 to 4000 hertz were lower than at the time 
of his service entrance examination.  In any event, he did 
not demonstrate hearing loss disability (under VA criteria, ) 
at any time in service.  Such conclusion is generally 
supported by the VA examiners who saw the veteran in April 
2003 and August 2004 and by the Chief of Audiology and Speech 
Pathology at the VA Medical Center (MC) in Omaha, Nebraska, 
who reviewed the veteran's claims folder in July 2003.  

Although the veteran's pure tone threshold levels in service 
did not meet the VA criteria for service connection for 
hearing loss disability, that fact, alone, is not dispositive 
of the issue.  Service connection may still be demonstrated 
if the veteran can show that his current hearing loss 
disability is related to service.  Indeed, when deciding 
questions of service connection, the Board needs to consider 
all of the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

While P.S. supports the veteran's claim, the totality of the 
record shows otherwise.  Indeed, the first manifestations of 
hearing loss disability were not recorded until 2003, more 
than 30 years after the veteran's discharge from service.  
Not only do the VA examiners strongly suggest that the 
veteran's hearing loss disability is unrelated to service, 
there is no competent evidence of any continuing 
symptomatology between the time of the veteran's discharge 
from service and post-service diagnosis of hearing loss 
disability.  In fact, the veteran did not even file his 
initial claim for service connection until 2003, and he did 
not respond when asked for the identities of medical 
facilities or doctors, where he had received treatment after 
service (VA Form 21-526).  

In March 2003 and May 2005, the VA noted potential evidence 
which could support the veteran's claim such as treatment 
records, reports of employment physical examinations; 
pharmacy prescription records; or reports of insurance 
examination.  The VA also requested statements from other 
persons who knew the veteran in service and knew of his 
disability.  Again, however, the veteran did not submit any 
additional evidence; and in June and November 2004, he stated 
that he did not have any additional evidence to submit.  

In February 2004, the veteran requested that greater weight 
be given to the statement from P.S. than that of the VA 
examiner.  He noted that P.S. was interpreting Dr. C.'s 
notes, and that as an M.D., Dr. C. should carry greater 
weight than the VA examiner, who was a Ph.D.  Such a 
distinction, however, is not dispositive.  In fact, when the 
veteran requested a statement from Dr. C., Dr. C. reportedly 
refused to do so, saying he did not want to get involved 
(veteran's statement, dated in February 2004).  Moreover, as 
noted above, when the Board requested copies of Dr. C.'s 
clinical records and those from P. S., the Board received a 
negative response from the veteran.  

In sum, the absence of hearing loss disability in service, 
the lack of evidence of continuing symptomatology after 
service, the gap between the time of the veteran's discharge 
from service and the receipt of his initial claim, and the 
opinion of the recent VA examiners outweigh the opinion of 
the physician's assistant who was interpreting and reporting 
a physician's notes and findings.  The only other support for 
the veteran's claim comes from the veteran.  While the Board 
does not doubt the sincerity of his claim, it should be noted 
that as a layman, he is only qualified to report matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his conclusions, without more, cannot be 
considered competent evidence of service connection.  

Inasmuch as the competent evidence of record is against the 
veteran's claim, service connection for hearing loss 
disability is not warranted.  Accordingly, the appeal is 
denied.

In arriving at this decision, the Board has considered the 
veteran's request to have all reasonable doubt resolved in 
his favor.  The doctrine of reasonable doubt is applied to 
those cases where there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  In this case, however, there is no 
such balance; and, therefore, the doctrine of reasonable 
doubt is not for application.

ORDER

Entitlement to service connection for hearing loss disability 
is denied.


REMAND

By a rating action in May 2003, the RO granted the veteran's 
claim of entitlement to service connection for tinnitus and 
assigned a 10 percent rating, effective February 19, 2003.

In June 2003, the RO received a statement from the veteran 
which may be construed as a Notice of Disagreement (NOD) with 
the effective date of service connection for tinnitus and 
with the initial 10 percent rating for that disorder.  The 
NOD initiated the appellate process with respect to those 
issues; however, the veteran was not issued an SOC.  In such 
situations, the law mandates that an SOC be issued.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); see 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Accordingly, the case is remanded for the following actions:

An SOC must be sent to the veteran and 
his representative concerning the issues 
of entitlement to an effective date 
earlier than February 19, 2003, for 
service connection for tinnitus and 
entitlement to an initial rating in 
excess of 10 percent for tinnitus.  Such 
SOC must be responsive to the NOD and 
must include the applicable laws and 
regulations and provide the veteran with 
information regarding the filing of a 
substantive appeal to that issue in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.300, 20.301, and 20.302 
(2004).  If a timely and adequate 
substantive appeal is not filed with 
respect to either issue, those claims 
should not be certified to the Board.  
If, however, a timely substantive appeal 
is filed with respect to either or both 
issues, that issue should be certified to 
the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.300. 

By this remand, the Board intimates no opinion as to the 
final disposition any unresolved issue. It must be 
emphasized, however, that the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


